REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remark 
This Office Action is in response to applicant’s amendment filed April 22, 2022, which has been entered into the file.  
By this amendment, the applicant has amended claims 40 and 54, has canceled claims 43-47 and has newly added claims 57-59.  
Election/Restrictions
Claim 40 is allowable. The restriction requirement of different species , as set forth in the Office action mailed on June 1, 2017 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of species is withdrawn.  Claims 48-52 , directed to non-elected species no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 40-42 and 48-59 remain pending in this application.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: of the prior art references considered, none has disclosed a method of operating an imaging system that the method is comprised of producing a plurality of spatially separates light beams by a light source, wherein the light source comprises a first group of sub-light sources and a second group of sub-light sources, and encoding each of the plurality of spatially separated light beams with image data using a spatial light modulator to provide a plurality of spatially separated encoded light beams wherein the first group of sub-light sources is disposed at a first distance from the spatial light modulator and the second group of sub-light sources are disposed at a second distance from the spatial light modulator with the first distance and the second distance being different.  The plurality of spatially separated encoded light beams at an injection optical system comprising one or more refractive lenses, and modifying the plurality of spatially separated encoded light beams using the one or more refractive lenses of the injection optical system to produce spatially separated pupils associated with respective encoded light beams of the plurality of spatially encoded light beams wherein the one or more refractive lenses of the injection optical system focus each of the spatially separated pupils at different respective focal points wherein the spatially separated pupils defines a super pupil comprising six spatially separated sub-pupils rotated around the optical axis such that there are 60 degrees of angular displacement between each of the six spatially separated sub-pupils with respect to the optical axis.   Each of the plurality of spatially separated encoded light beams is admitted at an in-coupling grating of respective light-guiding optical element of plurality of light-guiding optical elements while excluding others of the plurality of spatially separated encoded light beams from the respective light-guiding optical element of plurality of light-guiding optical elements where for each light guiding optical element of the plurality of light-guiding optical elements, the in-coupling grating of each light-guiding optical element is rotated by an angle with respect to the optical axis, as set forth in claim 40.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309. The examiner can normally be reached M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/Primary Examiner, Art Unit 2872